Citation Nr: 0816377	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected cervical spine injury residuals with 
degenerative joint changes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern




INTRODUCTION

The veteran had active service from August 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the RO.  

In a decision in October 2006, the Decision Review Officer 
(DRO) assigned an increased evaluation from 20 percent to 30 
percent, effective on February 16, 2005.  


FINDING OF FACT

The service-connected cervical spine disability picture 
currently is shown to cause less than 15 degrees of flexion, 
but is not shown to cause unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected cervical spine injury 
residuals with degenerative joint changes have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, including Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In March 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to higher rating for his service-connected 
cervical spine disability.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was told in the March 2006 letter that VA used 
a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of April 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's service-connected cervical spine disability is 
currently rated under Diagnostic Code 5238, which is part of 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R.§ 4.71a, Diagnostic Code 5235-43 (2007).  

Under this criteria, a 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater that 30 degrees but not greater that 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  And 
finally, a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5235-43 (2007).

Favorable ankylosis is when the spinal segment is fixed in a 
neutral position (0 degrees).  Unfavorable ankylosis is when 
the fixation occurs in either extension or flexion, and which 
results in one or more of the following: difficulty walking 
because of limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaghramtical 
respiration; gastroinstestinal symptoms due to pressure on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurological symptoms due to 
nerve root stretching.  See 38 C.F.R § 4.71a, Diagnostic Code 
5235-43 Note (5).  

The service-connected cervical spine disability may also be 
evaluated under Diagnostic Code 5243.  

Under this code, the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
minimum 10 percent rating is warranted. If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. If there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  


Analysis

The veteran was initially service connected for his cervical 
spine disability in a May 2001 RO decision.  The veteran 
received a 20 percent rating, effective on February 18, 2000, 
under Diagnostic Code 5293.  New rating criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
were promulgated and became effective in September 26, 2003.  
The result of these changes moved former Diagnostic Code 5293 
into its current form as articulated above, and placed into 
the Diagnostic Code 5235-43.  

The veteran filed his claim with the RO asking for an 
increased evaluation in a letter received by VA on February 
16, 2005.  Since the letter is dated after the effective date 
of the new Diagnostic Code for the veteran's service-
connected cervical spine disability, the Board will use the 
Diagnostic Code in its current form to assess the veteran's 
increased evaluation claim.  See VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.2d 1327 
(Fed. Cir. 2003).  

The private medical records indicate that, during the period 
of January 13, 2005 through March 28, 2005, the veteran's 
treating doctor gave the veteran a medical release from work 
pending the outcome of the medical tests for his back.  There 
is no indication that the veteran was told to remain in bed, 
or confined to bed rest for this period of time.  

In May 2005, the veteran had a VA examination in which the VA 
examiner found that the veteran had a forward flexion, 
extension, lateral flexion to the right and left, and 
rotation to the right and left, of 32, 30, 10, 5, 45 and 45 
degrees, respectively.  

The VA examiner noted that all motions taken during the 
examination were made with pain, but that did not effect the 
veteran's range of motion.  There was no mention of 
ankylosis.  

The veteran was given a second VA examination in April 2006.  
In this examination, he had flexion, extension, lateral 
flexion to the right and left of 5 degrees, respectively, and 
rotation of 8 degrees.  

As before, the veteran suffered pain all the way through the 
range of motion, but his range of motion was not affected by 
the pain.  The VA examiner further stated that the veteran 
was "virtually ankylosed," but did not make any notation as 
to whether it was in an extension, flexion or neutral 
position.  The veteran's condition did not affect his gait, 
and he walked fine without any aid.  

Given the evidence of record, the veteran has been determined 
to meet the requirements for a 30 percent rating.  The 
service-connected disability picture has been found limit 
forward flexion to less than 15 degrees or more nearly 
approximate favorable ankylosis of his cervical spine.  

However, he is not shown to have ankylosis that is 
unfavorable, meaning either in extension or flexion, rather 
than favorable.  The evidence does not show whether it is in 
a neutral position.  However, unfavorable ankylosis also 
requires other symptomatology with fixation in an extended or 
flexed position.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-43, Note (5).  

The evidence shows that the veteran does not have any 
problems related to unfavorable ankylosis.  Therefore, a 
rating in excess of 30 percent is not warranted by the 
evidence of record.  

Furthermore, the service-connected disability picture is not 
shown to cause incapacitating as required by the Diagnostic 
Code 5243.  The veteran demonstrated that his doctor gave him 
a medical release from work; however, there is no evidence 
that he was restricted to bed rest during this period of 
time.  

Therefore, the veteran's time off cannot be considered an 
"incapacitating" period under Diagnostic Code 5243, and 
does not warrant a rating of 60 percent.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (1).  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

An evaluation in excess of 30 percent for the veteran's 
service-connected cervical spine injury residuals with 
degenerative joint changes is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


